Title: To George Washington from Major General John Sullivan, 29 June 1779
From: Sullivan, John
To: Washington, George


        
          [Wyoming, Pa., 29 June 1779]
        
        Extract of a Letter from Major General Sullivan dated Wyoming 29th June 1779.
        [“]I was this morning honored with your Excellencys favour (without date) Acknowledging the receipt of mine of the 12th coming to hand on the 19th Inst. I am happy to Inform your Excellency that

thirty six of our boats have arrived this morning with Stores & that the provisions are in a much better Condition than those which had Arrived before, should those yet at Sunbury and Estherton be in good Condition it will relieve me from the greatest distress. There are one hundred more Boats which Colo. Hubley informs me are now on their way to this place but as the waters are so very low I expect it will be ten days before they reach Wyoming, it gives me pain that we are likely to be so long delayed on account of the Boats but I will endeavour to make up for the loss of time by unremitting industry.
        “I rejoice that Colo. Spaulding is to Cooperate with us & to Join Genel Clinton at Ononquaga. Though I should be happy to have heard that Gove⟨r⟩nor Clinton was at the head of the Expedition. yet I think he will render more service to the public where he is. I hope more recruits will Join Genel Clinton as I hear the Enemy are Collecting at Chenowartatine twenty miles from the River & about nineteen miles above ononquaga I suppose they will if possible attack him to prevent which we have determined to march so as to reach Teaoga by the day he moves from Lake Otsego by a General Return of the whole Army including the forces under Genel Clinton made on the 27th Inst. the present fit for duty Amounts only to 3511 so that our numbers will by no means equal the number proposed as the party to march from this post after every deduction for Garrisons &ca was to be 3000 they will not amount to 1,500 after the necessary deduction, I hope they may prove sufficient, the only danger is before the Junction, after that is formed we shall have nothing more to fear.”
      